DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-11, 14-19 and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 3,423,926 to Nancarrow et al. (Nancarrow).
In reference to independent claim 1, Nancarrow discloses:
A dual scroll (14a and 14b) turbocharger system (turbine 10; compressor of turbocharger not shown, see col. 3 at line 55), comprising: 
a dividing wall (18) positioned in an exhaust gas passage between and separating a first fluid flow through a first scroll and a second fluid flow through a second scroll (see Figs. 10A-10B or 12A-12B); 
a branch communication valve (24 or 52) movable between an open and a closed position (see Figs. 10A-10B or 12A-12B and col. 5 at line 72 to col. 6 at line 1 and col. 6 at lines 6-13); 
a passage (“aperture”; see Figs. 10A-10B or 12A-12B) connects the first fluid flow and the second fluid flow, and the first and second fluid flows extending upstream and downstream of the passage (see Fig. 10B or 12B); and 


    PNG
    media_image1.png
    439
    472
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    405
    345
    media_image2.png
    Greyscale

In reference to dependent claim 2, Nancarrow further discloses: the branch communication valve (24 or 52) is positioned adjacent to the first and second scrolls (see Fig. 10A or 12A; the valve 24 and vane 52 are both positioned between the two scrolls and thus are 

    PNG
    media_image3.png
    404
    308
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    403
    368
    media_image4.png
    Greyscale

In reference to dependent claim 3, Nancarrow further discloses: the branch communication valve (24 or 52) and passage (“aperture”) are positioned on the dividing wall (18), and the branch communication valve is parallel with the dividing wall in the closed position (see Figs. 10A-10B or 12B).
In reference to dependent claim 4, Nancarrow further discloses: the branch communication valve (52) comprises a hinge (53) and plate (52) (see Fig. 12A), and the hinge is positioned on the dividing wall (18) (see Figs. 12A-12B).
In reference to dependent claim 5, Nancarrow further discloses: fluid flow through the passage (“aperture”) is perpendicular to the first and second fluid flows through the first and second scrolls (see Fig. 10A or 12A), and fluid flow past the branch communication valve (24 or 52) in the closed position is parallel to the branch communication valve (see rejection of claim 1 above).
In reference to dependent claim 6, Nancarrow further discloses: wherein the branch communication valve (24) comprises a valve plate and valve stem (see Figs. 10A-10B), and the valve plate extending parallel to the first and second fluid flows in the closed position (see Figs. 10A-10B and rejection of claim 1 above).
In reference to independent claim 7, Nancarrow discloses:
A dual scroll (14a and 14b) turbocharger system (turbine 10; compressor of turbocharger not shown, see col. 3 at line 55), comprising: 
a dividing wall (18) positioned between and separating a first fluid flow of a first scroll and a second fluid flow of second scroll of the turbocharger system (see Figs. 10A-10B or 12A-12B); 
a passage (“aperture”; see Figs. 10A-10B or 12A-12B) connecting the first and second fluid flows of the first and the second scrolls, and the first and second fluid flows extend upstream and downstream of the passage (see Fig. 10B or 12B); Page 3 of 13Application No. 16/164,449 Application Filing Date: October 18, 2018 

a portion of the branch communication valve is a distance away from an entrance to the passage when the branch communication is in an open position (see Figs. 10A-10B or 12A).
In reference to dependent claim 8, Nancarrow further discloses: a valve plate of the branch communication valve extends toward a central axis of the first or second scroll when the branch communication valve is in the open position (see Figs. 10A-10B or 12B annotated below; the dashed lines represent the various central axes of the scrolls).


    PNG
    media_image5.png
    465
    800
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    419
    386
    media_image6.png
    Greyscale

In reference to dependent claim 10, Nancarrow further discloses: a valve plate of the branch communication valve (24) is positioned parallel to the dividing wall (18) or a wall of the first or second scroll when the branch communication valve is in the open position (see Figs. 10A-10B).
In reference to dependent claim 11, Nancarrow further discloses: the passage (“aperture”) is an opening through the dividing wall (28) (see Figs. 10A-10B or 12A-12B) and the branch communication valve (24 or 52) extends across the opening (see Figs. 10A-10B or 12A).
In reference to independent claim 14, Nancarrow discloses:
A dual scroll (14a and 14b) turbocharger system (turbine 10; compressor of turbocharger not shown, see col. 3 at line 55), comprising:
a dividing wall (18) positioned between and separating a first fluid flow of a first scroll and a second fluid flow of a second scroll (see Figs. 10A-10B or 12A-12B); 
a passage (“aperture”) connecting the first and second fluid flows (see Figs. 10A-10B or 12A), and the first and second fluid flows extending upstream and downstream of the passage (see Fig. 10B or 12B); 

in an open position, at least one edge of the branch communication valve (24 or 52) is separated from an edge of the dividing wall (18) defining the entrance to the passage (see Figs. 10A-10B or 12A).
In reference to dependent claim 15, Nancarrow further discloses: a valve plate of the branch communication valve is positioned parallel to the first and second fluid flows of the first and second scrolls in the open and closed positions (see Figs. 10A-10B or 12B; the valve 24 or 52 is positioned within at least one of the flows of the first and second scrolls and its corresponding valve plate would thus be parallel to the flows in the open and closed positions).
In reference to dependent claim 16, Nancarrow further discloses: the branch communication valve (24 or 52) is part of the dividing wall (18) (see Fig. 12B or figs. 10A-10B in which when closed, the valve 24 is part of the wall 18).
In reference to dependent claim 17, Nancarrow further discloses: the passage (“aperture”) passes through the dividing wall (18) (see Fig. 12A), and the branch communication valve (52) is rotated about a central axis (53), the central axis positioned within the passage (“aperture”) (see Fig. 12A).
In reference to dependent claim 18, Nancarrow further discloses: the branch communication valve (24) moves between the open and closed positions in a direction parallel with the dividing wall (18) (see Fig. 10B as annotated below).


    PNG
    media_image7.png
    437
    505
    media_image7.png
    Greyscale

In reference to dependent claim 19, Nancarrow further discloses: the branch communication valve (24) is connected to a spring (not shown; see col. 3 at lines 63-69).
In reference to dependent claims 21 and 22, Nancarrow further discloses: in the closed position, the branch communication valve does not block the first and second fluid flows downstream of the branch communication valve (see Fig. 10B or 12A as annotated in the rejection of claim 1 above; when the valve is closed, the flow passages are unobstructed).
It is noted that even in the open position, the valve would not obstruct the flows downstream of the valve.  More specifically, in the flow downstream of the valve, since the valve itself is no longer present in the flow, it would not be able obstruct the flow. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799